Citation Nr: 0818236	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.

2.	Entitlement to a rating in excess of 20 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
September 1964.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  In a June 2006 decision, 
the Board denied the veteran's claim for increased ratings 
for his service-connected varicose veins of the right and 
left legs.

The veteran appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In that litigation, a Joint Motion for Remand was filed by 
the VA General Counsel and the appellant, averring that 
remand was required to enable the Board to discuss the 
applicability of 38 C.F.R. § 3.321(b) (2007) to the veteran's 
case.  In an Order of January 2008, the Court vacated the 
Board's decision and remanded the matter, pursuant to the 
joint motion.  A copy of the Court's Order in this matter has 
been placed in the claims file.

Finally, in a November 2007 letter, the veteran described an 
unexpected episode of bleeding for which he apparently sought 
private emergency room treatment.  If he seeks to file a 
claim associated with this event, either the veteran or his 
attorney should file a specific claim for benefits with the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an unappealed November 2000 rating decision, the RO 
granted separate 20 percent ratings for the veteran's 
bilateral varicose veins.  In reaching its determination, the 
RO considered the findings of an August 2000 VA examination 
with a November 2000 addendum, indicating that the veteran 
was a truck driver and unable to properly do his job due to 
leg swelling and fatigue.

According to a December 2000 record from the Social Security 
Administration (SSA), the veteran was found totally disabled 
and unable to work due, primarily, to diabetes mellitus and, 
secondarily, to essential hypertension.

In December 2002, the RO received the veteran's current claim 
for increased ratings in excess of 20 percent for his 
service-connected left and right leg varicose vein 
disabilities.  The joint motion indicates that "in August 
2000" the veteran informed the RO that he was unable to 
perform his truck driver's job due to his service-connected 
disabilities (apparently a reference to the August 2000 VA 
examination report and November 2000 addendum, noted above).
  
The joint motion also notes that, in a February 2003 signed 
statement (received by the RO in March 2003) the veteran 
wrote to the RO that he had difficulty obtaining employment 
due to his service-connected disabilities.  He said that he 
failed the physical exam at the Hanna Army Depot due to his 
bilateral leg conditions.  The Court directed the Board to 
considered the applicability of 38 C.F.R. § 3.321(b) in the 
veteran's case.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
Board observes that the RO provided the veteran with the 
regulations governing the assignment of an extraschedular 
rating, under 38 C.F.R. § 3.321(b)(1), in the July 2004 
statement of the case (SOC), but did not discuss its 
applicability to the veteran's claim.  That regulation 
provides that, in the unusual case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the impairment 
in the average earning capacity due exclusively to the 
service-connected disability.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
for consideration of the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service.  See Bagwell, supra; Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Moreover, under Floyd, the Board may not make a 
determination as to an extraschedular rating in the first 
instance.  See also VAOPGCPREC 6-96.

The Board also finds that the veteran has not been provided 
complete notice with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), in which the Court held that a notice 
letter must inform the veteran that, to substantiate a claim, 
he or she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court specifically took issue with a notice letter advising 
the appellant that to substantiate his claim, the evidence 
must show that his disorder had "gotten worse."

Further, the Board notes that VA last examined the veteran in 
February 2003 for his service-connected bilateral varicose 
vein leg disabilities, that are assigned separate 20 percent 
ratings under 38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).  
A 20 percent rating for varicose veins is warranted when 
there is persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema.  Id.  A 40 percent rating for varicose veins is 
warranted when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Id.  A 60 percent rating is not warranted unless 
there is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Id.  The 
highest rating of 100 percent is not warranted unless there 
is massive board-like edema with constant pain at rest.  Id.  
Here, the Board believes that the veteran should be 
reexamined by VA to determine the current severity and all 
manifestations of his service-connected bilateral varicose 
vein disability. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC, pursuant to the recent 
decision of the Court in Vazquez-Flores 
v. Peake, supra, should notify the 
veteran that to substantiate a claim 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life.  The veteran should also be 
informed of examples of the types of 
medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation -
- e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment, for the period from March 
2001 to the present, and any 
additional, pertinent, and current 
private medical records identified by 
him.  If any records are unavailable, a 
note to that effect should be placed in 
the claims file and the veteran and his 
attorney so notified in writing.

3.	The veteran should be scheduled for a 
VA examination, performed by an 
appropriate physician to determine to 
current severity and all manifestations 
of the veteran's service-connected left 
and right leg varicose veins.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to respond to the following:

a.	the VA examiner is requested to 
indicate if the veteran's service-
connected right and left leg 
varicose veins are manifested by 
(i) persistent edema, incompletely 
relieved by elevation of 
extremity, with or without 
beginning stasis pigmentation or 
eczema; or (ii) by persistent 
edema and stasis pigmentation or 
eczema, with or without 
intermittent ulceration; or (iii) 
by persistent edema or 
subcutaneous induration, stasis 
pigmentation or eczema, and 
persistent ulceration; or (iv) by 
massive board-like edema with 
constant pain at rest.  

b.	The examiner should provide an 
opinion concerning the impact of 
the veteran's right and left leg 
varicose vein disabilities on his 
ability to work, if any.  

c.	The claims folder should be made 
available to the examiner for 
review prior to the examination 
and the examination report should 
indicate whether such review was 
performed.  

4.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
ratings in excess of 20 percent for his 
service-connected varicose veins of the 
right and left legs with consideration 
of the applicability of 38 C.F.R. 
§ 3.321(b).  If the benefits sought on 
appeal remain denied, the veteran and 
his attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
July 2004 SOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



